Per Curiam.
The plaintiff brought this action against tbe defendants to recover for personal injuries alleged to have been sustained through the negligence of the feme defendant in the operation of a motor vehicle. The cause was tried by a jury, the issues were answered favorably to the plaintiff, and from the ensuing judgment defendants appealed.
Only one question is posed by the appeal: Whether the court committed error in overruling defendants’ demurrer to the evidence and motion for judgment as of nonsuit. G.S. 1-183.
Examination of the record leads to the conclusion that the demurrer and motion were properly overruled.
We find
No error.